 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.1 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
 7
       Attorneys for Plaintiff

 8
 9                       UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
       Chris Langer,                           Case No. '19CV1167 JAH LL
12
                  Plaintiff,
13                                             Complaint For Damages And
          v.                                   Injunctive Relief For Violations
14                                             Of: American’s With Disabilities
       Bobby E. Hodge;                         Act; Unruh Civil Rights Act
15     Paula M. Hodge;
       Juventino Garcia Reyes; and Does
16     1-10,
17                Defendants.
18
19         Plaintiff Chris Langer complains of Bobby E. Hodge; Paula M. Hodge;
20   Juventino Garcia Reyes; and Does 1-10 (“Defendants”), and alleges as
21   follows:
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is a
25   paraplegic who cannot walk and who uses a wheelchair for mobility. He has
26   a specially equipped van with a ramp that deploys out of the passenger side of
27   his van and he has a Disabled Person Parking Placard issued to him by the
28   State of California.


                                           1

     Complaint
 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.2 Page 2 of 8




 1     2. Defendants Bobby E. Hodge and Paula M. Hodge owned the real
 2   property located at or about 1984 S. Santa Fe Avenue, Vista, California, in
 3   June 2019.
 4     3. Defendants Bobby E. Hodge and Paula M. Hodge own the real property
 5   located at or about 1984 S. Santa Fe Avenue, Vista, California, currently.
 6     4. Defendant Juventino Garcia Reyes owned Los Junior’s Mexican Food
 7   located at or about 1984 S. Santa Fe Avenue, Vista, California, in June 2019.
 8     5. Defendant Juventino Garcia Reyes owns Los Junior’s Mexican Food
 9   (“Restaurant”) located at or about 1984 S. Santa Fe Avenue, Vista, California,
10   currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein, including
16   Does 1 through 10, inclusive, is responsible in some capacity for the events
17   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
18   will seek leave to amend when the true names, capacities, connections, and
19   responsibilities of the Defendants and Does 1 through 10, inclusive, are
20   ascertained.
21
22     JURISDICTION & VENUE:
23     7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
27   action, arising from the same nucleus of operative facts and arising out of the
28   same transactions, is also brought under California’s Unruh Civil Rights Act,


                                             2

     Complaint
 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.3 Page 3 of 8




 1   which act expressly incorporates the Americans with Disabilities Act.
 2     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6     FACTUAL ALLEGATIONS:
 7     10. Plaintiff went to the Restaurant in June 2019 with the intention to avail
 8   himself of its goods or items and to assess the business for compliance with
 9   the disability access laws.
10     11. The Restaurant is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12     12. Parking spaces are one of the facilities, privileges, and advantages
13   offered by Defendants to patrons of the Restaurant.
14     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15   to provide accessible parking.
16     14. Currently, the defendants fail to provide accessible parking.
17     15. Plaintiff personally encountered this barrier.
18     16. By failing to provide accessible parking, the defendants denied the
19   plaintiff full and equal access.
20     17. The failure to provide accessible parking created difficulty and
21   discomfort for the Plaintiff.
22     18. Paths of travel are another one of the facilities, privileges, and
23   advantages offered by Defendants to patrons of the Restaurant.
24     19. Even though the plaintiff did not confront the barriers, the defendants
25   fail to provide accessible paths of travel.
26     20. The Restaurant has a sales counter where it handles its transactions with
27   customers.
28     21. The defendants fail to provide an accessible sales counter.


                                              3

     Complaint
 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.4 Page 4 of 8




 1     22. Restrooms are also one of the facilities, privileges, and advantages
 2   offered by Defendants to patrons of the Restaurant.
 3     23. The defendants fail to provide an accessible restroom.
 4     24. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     25. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in
10   fact, these barriers are readily achievable to remove. Moreover, there are
11   numerous alternative accommodations that could be made to provide a greater
12   level of access if complete removal were not achievable.
13     26. Plaintiff will return to the Restaurant to avail himself of its goods and
14   to determine compliance with the disability access laws once it is represented
15   to him that the Restaurant its facilities are accessible. Plaintiff is currently
16   deterred from doing so because of his knowledge of the existing barriers and
17   his uncertainty about the existence of yet other barriers on the site. If the
18   barriers are not removed, the plaintiff will face unlawful and discriminatory
19   barriers again.
20     27. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff
23   will amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                              4

     Complaint
 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.5 Page 5 of 8




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     28. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     29. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,   facilities,   privileges,     advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to
25                the maximum extent feasible, the path of travel to the altered area
26                and the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                            5

     Complaint
 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.6 Page 6 of 8




 1     30. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     31. Here, the failure to provide accessible parking is a violation of the law.
 4     32. When a business provides paths of travel, it must provide accessible
 5   paths of travel.
 6     33. Here, accessible paths of travel have not been provided.
 7     34. When a business provides facilities such as a sales or transaction
 8   counter, it must provide an accessible sales or transaction counter.
 9     35. Here, no such accessible sales counter has been provided.
10     36. When a business provides facilities such as a restroom, it must provide
11   an accessible restroom.
12     37. Here, no such accessible restroom has been provided.
13     38. The Safe Harbor provisions of the 2010 Standards are not applicable
14   here because the conditions challenged in this lawsuit do not comply with the
15   1991 Standards.
16     39. A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily
18   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19     40. Here, the failure to ensure that the accessible facilities were available
20   and ready to be used by the plaintiff is a violation of the law.
21
22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
23   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
24   (Cal. Civ. Code § 51-53.)
25     41. Plaintiff repleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28   that persons with disabilities are entitled to full and equal accommodations,


                                             6

     Complaint
 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.7 Page 7 of 8




 1   advantages, facilities, privileges, or services in all business establishment of
 2   every kind whatsoever within the jurisdiction of the State of California. Cal.
 3   Civ. Code §51(b).
 4     42. The Unruh Act provides that a violation of the ADA is a violation of
 5   the Unruh Act. Cal. Civ. Code, § 51(f).
 6     43. Defendants’ acts and omissions, as herein alleged, have violated the
 7   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
 8   Plaintiff’s rights to full and equal use of the accommodations, advantages,
 9   facilities, privileges, or services offered.
10     44. Because the violation of the Unruh Civil Rights Act resulted in
11   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
12   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
13   55.56(a)-(c).)
14
15          PRAYER:
16          Wherefore, Plaintiff prays that this Court award damages and provide
17   relief as follows:
18       1. For injunctive relief, compelling Defendants to comply with the
19   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20   plaintiff is not invoking section 55 of the California Civil Code and is not
21   seeking injunctive relief under the Disabled Persons Act at all.
22       2. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24
25
26
27
28


                                              7

     Complaint
 Case 3:19-cv-01167-JAH-LL Document 1 Filed 06/20/19 PageID.8 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: June 18, 2019            CENTER FOR DISABILITY ACCESS
 4
 5                                   By:
 6
 7                                   ____________________________________
 8                                         Russell Handy, Esq.
                                           Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
